Citation Nr: 1528601	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-22 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for congestive heart failure.

2.  Entitlement to service connection for a deviated nasal septum.

3.  Entitlement to service connection for a sinus disability. 

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for a headache disability.

6.  Entitlement to service connection for sleep apnea.  

7.  Entitlement to an earlier effective date for a 70 percent rating for a psychiatric disability, to include on the basis of clear and unmistakable error.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  
REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990 and January to March 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to an earlier effective date for a 70 percent rating for PTSD, a TDIU, and service connection for sleep apnea and a headache disability are addressed in the REMAND that follows the ORDER section of this decision.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The current septal deviation originated in service.

2.  The Veteran has never had congestive heart failure.

3.  A chronic sinus disability was not present in service and the Veteran's current sinus disability is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a deviated nasal septum have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  The criteria for service connection for congestive heart failure have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

3.  The criteria for service connection for a sinus disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in July 2011, prior to the initial adjudication of the claims.

The record also reflects that the service treatment and examination records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine whether the sinusitis and COPD are related to service, and the Board finds each opinion is adequate.  In this regard, the Board notes that in addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and properly supported each opinion provided.  The record does not include a VA examination with regard to the reported congestive heart failure.  However, the Board finds a remand for an examination and etiology opinion is not required because the probative evidence does not contain competent evidence of a current disability:  there is no diagnosis and the Veteran has not provided an explanation for his belief that he has heart failure, such as a history of symptoms which could be suggestive of congestive heart failure.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to this claim.  

Accordingly, the Board will address the merits of the appellant's claims. 




Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training or for disability resulting from injury incurred in or aggravated by inactive duty for training. 
38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Nasal Septal Deviation

Service treatment records document treatment for a nasal fracture in August 1989, with findings including a mild right deviation of the nose.  

An October 2011 VA treatment record reveals that a rigid nasal endoscopy showed a mild right deviation of the external nose and a mild left deviation of the septum.  

A February 2012 VA examination record reveals the examiner's determination that the Veteran had a deviated septum during service.  

The Board finds that the evidence of record supports a grant of service connection for nasal septal deviation.  The evidence documents injury of the nose during service, nasal deviation during and after service, and nasal septal deviation after service.  Although the service treatment records do not reveal a specific finding of septal deviation, the 2012 VA examiner reported that the Veteran had a septal deviation in service.  In the absence of evidence of post-service injury to the nose, the Board finds service connection is warranted for a nasal septal deviation.   

Service Connection for Congestive Heart Failure

Service connection is not warranted for congestive heart failure.  The Board has carefully reviewed the evidence of record but finds no probative evidence of congestive heart failure at any point during the pendency of the claim.  The medical record does not reveal any medical finding or diagnosis indicative of congestive heart failure during the claim period.  The Board acknowledges that the record includes the Veteran's report of congestive heart failure.  The Board finds the history is not probative evidence of congestive heart failure, however:  the history is not corroborated by the medical records, the Veteran has not alleged that there are outstanding medical records, and the record does not suggest the Veteran is competent to render such a diagnosis.  Accordingly, service connection is not warranted for congestive heart failure. 

Service Connection for a Sinus Disability

The service treatment records do not reveal any findings or complaints indicative of a sinus disability, such as history of sinus pain or diagnosis of sinusitis, though an August 1989 computerized tomography (CT) of the head showed fluid in the sinus.  The records do reveal occasional treatment for congestion and headaches, but the symptoms were attributed to upper respiratory infections.  The Veteran declined a separation examination.

VA treatment records dated from March 2009 to March 2011 reveal diagnosis, and past medical history, of seasonal allergic rhinitis.  

A March 2011 VA treatment record reveals the Veteran's history of sinus congestion for three days.  The Veteran also reported moderate headache and colored postnasal drainage.  The Veteran reported a history of deviated septum and chronic sinusitis/allergies.  The examiner diagnosed upper respiratory infection/ sinusitis/allergies.  An April 2011 VA treatment record reveals the Veteran's history of persistent nasal congestion and postnasal drip despite treatment for a sinus infection.  The record reveals a diagnosis of seasonal allergic rhinitis.  A computerized tomography (CT) of the sinuses showed sinus disease.  A June 2011 VA treatment record reveals the Veteran's 20-year history of postnasal drip, sinus pain, sinus pressure, and minor obstruction.  The Veteran reported that the symptoms began after he broke his nose in 1989.  He denied allergic symptoms.  After examination, the examiner diagnosed chronic rhinosinusitis.  

A February 2012 VA examination record reveals the Veteran's history of chronic sinus disability due to a broken noise.  The Veteran reported that he began having trouble breathing out of the right side of his nose after the nasal fracture in service.  He reported experiencing sinus pain, sinus headaches, draining, and crusting at least five times a week.  The examiner diagnosed sinusitis.  The examiner determined it was less likely than not that the sinusitis was incurred in or otherwise related to service.  The examiner explained that although the Veteran was treated for a nasal fracture and deviated septum in service, there was no evidence of sinus infection or chronic sinus condition during service, the diagnosis of sinus disorder was not documented until 20 years after separation from service, and there was no documentation on health histories in the intervening years concerning the sinuses which would suggest continuity of symptomatology.  The examiner added that if there were no finding of chronic sinus problem after the nasal fracture during service and no continuity, there was no nexus.  

Following consideration of the evidence, the Board concludes service connection is not warranted for sinus disability.  

Initially, the Board finds a preponderance of the evidence shows that no chronic sinus disability was present during service.  Although the service treatment records reflect evidence of nasal congestion and postnasal drip, the complaints were not attributed to a sinus disability, there is no complaint specific to the sinuses, and the initial diagnosis dates 20 years after separation, though the Veteran received treatment for other upper respiratory issues.  Furthermore, a VA examiner has provided a probative opinion that a chronic sinus disability was not present in service.

The Veteran currently asserts that the sinus disability began during service and continued since service.  Although the Veteran is competent to report his symptomatic history, the Board finds the history of chronic sinus symptoms, such as pain and pressure, is not credible.  This is because the history is not corroborated by the medical evidence, which reveals no complaints specific to the sinuses prior to June 2011, though the Veteran received treatment for allergic rhinitis and upper respiratory infections.  The Board finds the Veteran is credible to report a history of upper respiratory congestion during and since service.  The Veteran is not competent to attribute those symptoms to a chronic sinus disability rather than acute upper respiratory infections or seasonal allergic rhinitis, however.  Thus, based on the absence of probative evidence of a chronic sinus disability until many years after service and the VA examiner's probative determination that the current sinus disability did not begin during service, the Board finds the preponderance of the evidence establishes that no chronic sinus disorder was present until after the Veteran's discharge from service.

Furthermore, the preponderance of the evidence establishes that the Veteran's current sinus disability is unrelated to service.  The VA examiner provided a probative opinion indicating that the current sinus disability was not due to service, to include the in-service nasal fracture and septal deviation, explaining that the sinus disability would have begun concurrent with the fracture and septal deviation if there were such a link.  There is no contrary medical opinion of record.  Although the appellant might believe that his sinus disability is related to service, the probative medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his sinus disability.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

Service Connection for COPD

Service treatment and examination records reveal no diagnosis of COPD.  A May 1985 treatment record reveals a history of pleuritic-type chest pain.  A May 1988 treatment record reveals the Veteran's history of smoking one pack of cigarettes per day for one year.  An August 1989 treatment record reveals a one pack/day history.  November 1989 treatment records indicate that the Veteran was undergoing medical surveillance because of exposure to cleaning solvents and fluids as a hydraulic repairman.  The records note that the Veteran smoked one pack of cigarettes a day.  The record indicates that pulmonary function testing (PFT) and X-ray images of the chest were normal.  A January 1990 treatment record reveals a three-day history of dry cough, sore throat, pleuritic-type chest pain, and shortness of breath and findings of wheezing.  The record reveals a 1/2 pack/day smoking history for the previous year.  X-ray images indicated that the left hilar region appeared slightly more prominent than the right and there were multiple small calcific densities.  The report indicates that the question was whether the calcification was the result of the Veteran's job or exposure to an infectious process.  A subsequent January 1990 medical record indicates that examination revealed wheezes throughout.  The assessment was rule out infectious pneumonic process versus occupational-induced pulmonary fibrocalcific changes.  The record notes that the radiologist reviewed the November 1989 X-ray images again and found the changes were present in the November 1989 X-ray.  The examiner suspected the Veteran's problems were probably "non-related."  A May 1990 treatment record reveals a one pack/day smoking history.  A February 1991 Health Questionnaire reports the Veteran's history of shortness of breath after climbing a flight of stairs.  The Veteran declined a separation examination.

An August 2009 VA treatment record reveals a diagnosis of COPD.  The record notes that the Veteran was advised to stop smoking.  

A February 2012 VA examination record reveals the Veteran's history of working as a hydraulic mechanic in service, with associated exposure to paint, paint stripper, and dust fumes.  The Veteran reported approximately one year after that exposure, he had a tight chest in the morning with some coughing, and that his wife told him he had snoring and wheezing.  He also reported that it did not seem like he could run as far.  He denied being a smoker or having a diagnosis of asthma at that time and reported that he weighed 180 pounds.  He reported being a smoker since 1988.  After examination, the examiner diagnosed COPD.  

The examiner opined that the COPD was less likely than not incurred in or caused by service.  The examiner noted the treatment record indicated the diagnoses had been related to the smoking history.  The examiner explained that although the Veteran was seen for symptoms including shortness of breath in service and X-ray images showed positive hilar prominence with associated multiple densities/small calcifications, it was determined the finding was unrelated to fumes exposed to at work.  The examiner added that a PFT was normal and that there was no further evaluation after the visit in January 1990 and the Veteran declined a separation exam.  The examiner added that there was no competent evidence of a nexus because there was no finding of a chronic problem on active duty or continuity after active duty.  The examiner explained that without a chronic problem on active duty or continuity, there could be no nexus.  

Following consideration of the evidence, the Board concludes service connection is not warranted for COPD.  

Initially, the Board finds a preponderance of the evidence shows that COPD was not present during service.  Although the service treatment records reflect evidence of shortness of breath and changes on X-ray and evidence of exposure to potentially hazardous fumes, there is no evidence of COPD during service:  PFT was normal, the initial diagnosis dates 18 years after separation, and there is no competent evidence that the in-service X-ray findings evidenced COPD.  Furthermore, a VA examiner has provided a probative opinion that the COPD was not present during service. 

The Veteran currently asserts that the COPD began during service and continued since service, reporting that he had wheezing, coughing, and chest tightness during and since service.  Although the Veteran is competent to report his symptomatic history, he is not competent to attribute these symptoms to COPD rather than a different disorder or to acute episodes manifested by these symptoms.  Based on the absence of probative evidence of COPD until many years after service and the VA examiner's probative determination that the COPD was not present during service, the Board finds the preponderance of the evidence establishes that COPD was not present until after the Veteran's discharge from service.

Furthermore, the preponderance of the evidence establishes that the Veteran's COPD is unrelated to service.  The VA examiner provided a probative opinion indicating that the COPD was not due to service, to include the in-service exposure to fumes/chemicals, explaining that the COPD would have begun concurrent with service if there were such a link.  There is no contrary medical opinion of record.  Although the appellant might believe that his COPD is related to service, the probative medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his COPD.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


							(CONTINUED ON NEXT PAGE)





ORDER

Service connection for deviation of the nasal septum is granted.

Service connection for congestive heart failure is denied.  

Service connection for sinusitis is denied.  

Service connection for COPD is denied.


REMAND

Another examination with opinion is needed to determine whether the Veteran has a headache disorder related to service or a service-connected disability.  Although the record includes opinions, the Board finds the opinions have limited probative value:  the 2012 VA examiner's opinion is insufficient because the examiner did not consider secondary service connection, and the 2013 private opinion is insufficient because the physician does not provide the basis for the reported diagnosis of a migraine headache disability (i.e. whether the physician is diagnosing the Veteran with migraine headache disability or is reporting an outside diagnosis) and does not provide an adequate rationale.  The physician rendered the opinion that the Veteran's migraine headache disability is as likely as not the result of the service-connected tinnitus but based the opinion on a study which does not suggest a causative relationship between tinnitus and a headache disorder.  At most, the study suggests possible aggravation of a headache disorder due to tinnitus.  

Another opinion is needed to determine whether sleep apnea is related to service or is secondary to a service-connected disability.  Although the record includes opinions, the Board finds the opinions have limited probative value:  the 2012 VA examiner's opinion is insufficient because the examiner did not consider secondary service connection, and the 2013 private opinion is insufficient because the physician does not provide an adequate rationale.  The physician rendered the opinion that the Veteran's sleep apnea disability is as likely as not secondary to the service-connected tinnitus but based the opinion on a study which only indicates that there is an "association" between sleep apnea and psychiatric disability, without concluding that one was the cause and one was the effect.   

In an October 2012 rating decision, the RO granted a 70 percent rating for a psychiatric disorder and denied a TDIU.  The Veteran filed a timely notice of disagreement with this rating decision with respect to the effective date assigned for the increased rating and the denial of the TDIU.  See August 2013 representative statement.  A statement of the case has not yet been issued.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Issue a statement of the case on the issues of entitlement to an earlier effective date for the increased rating for a psychiatric disability, to include on the basis of CUE, and entitlement to a TDIU.  The Veteran and his representative should be informed of criteria for perfecting an appeal of these issues to the Board.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the issues are returned to the Board for appellate action.

2.  Undertake appropriate development to obtain a copy of all outstanding records pertinent to the Veteran's claims.

3.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all headache disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must clarify which headache disorders, if any, have been present during the period of the claim.  A diagnosis of migraine headaches must be confirmed or ruled out.  

With respect to each headache disorder present during the period of the claim, the examiner must state an opinion as to whether there is a 50 percent or better probability that the disorder began during service, is etiologically related to the Veteran's active service, was caused by the service-connected tinnitus, or was aggravated by the service-connected tinnitus.  

The rationale for the opinion(s) must also be provided, with discussion of the in-service treatment for headaches, the histories of headaches since events in service, the March 2009 history of civilian head traumas, and the 2013 private nexus opinion and medical article.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  After all indicated record development has been completed, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine whether the Veteran's sleep apnea is related to his active service or secondary to the service-connected psychiatric disability.  

Based upon the review of the Veteran's pertinent history, the physician should provide an opinion as to whether there is a 50 percent or better probability that the sleep apnea originated during the Veteran's active service, is otherwise etiologically related to the Veteran's active service, was caused by the service-connected psychiatric disability, or was aggravated by the service-connected psychiatric disorder.  

The rationale for the opinion(s) must also be provided, with discussion of the 2012 VA medical opinion and the 2013 private medical opinion and medical study.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

5.  Undertake any other indicated development.

6.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


